This action to recover on a policy of insurance was heard on defendant's demurrer to the complaint.
The issue of law presented by the demurrer involves the construction of the policy, the plaintiff contending that its loss as alleged in the complaint is covered by the policy, the defendant contending to the contrary.
The demurrer was overruled, with leave to the defendant to answer the complaint.
The defendant excepted and appealed to the Supreme Court.
The court below was of opinion that the loss sustained by the plaintiff as alleged in the complaint, is covered by the policy of insurance issued by the defendant. For this reason, the demurrer was overruled. Andrews v.R. R., 200 N.C. 483, 157 S.E. 431.
It must be conceded, we think, that there is doubt as to the meaning of the language used in the policy. Under the rule, however, as stated and applied in Jolly v. Jefferson Standard Life Insurance Company, *Page 838 199 N.C. 269, 154 S.E. 400, the policy must be construed against the defendant, and in favor of the plaintiff. Applying this rule in the instant case, we concur in the opinion of the court below, and for that reason, the judgment is
Affirmed.